UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       

 Shana L. Brown,

                        Plaintiff,
                                                                               19-cv-5914 (AJN)
                –v–
                                                                                    ORDER
 Samuel Richer-Guinard,

                        Defendant.



ALISON J. NATHAN, District Judge:

       Consistent with the discussion during the conference held today, July 2, 2021, it is

ORDERED that:

   1. The deadline for the close of all discovery, including expert discovery, is extended to
      August 31, 2021.
   2. The parties shall file a stipulation as to the timeliness of any jury demand within two
      weeks.
   3. By September 17, 2021, the parties shall file a letter informing the Court of the status of
      settlement discussions and indicating whether the parties wish the Court to refer the case
      to the assigned Magistrate Judge for settlement or to the District’s mediation program.
   4. By September 30, 2021, the parties shall file any motions for summary judgment or a
      letter informing the Court that no summary judgment motions will be filed. The parties
      shall have thirty days to oppose any motion for summary judgment and two weeks to
      reply in support of any motion for summary judgment.

Following the deadline for summary judgment motions, if no motions are filed, the Court will set

another status conference to discuss trial scheduling.


       SO ORDERED.

Dated: July 2, 2021                                __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
